Citation Nr: 1530465	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an effective date earlier than July 18, 2011 for entitlement to death and indemnity compensation (DIC).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1945.  He died in June 1987.  The appellant is his sole surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 1987.

2.  The appellant filed a claim for DIC benefits that was received by VA on July 18, 2011.



CONCLUSION OF LAW

The criteria for an effective date prior to July 18, 2011 for DIC benefits are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.5, 3.152, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant claim arises from the appeal of the effective date assigned for entitlement to DIC benefits.  The appellant's claim was received by VA on July 18, 2011, and this was the effective date that was assigned by the RO.  Since the DIC claim itself was substantiated, further VCAA notice was not required.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While a Statement of the Case addressing the effective date issue was required, the appellant was provided this document in August 2014.

The adjudication of a claim for an earlier effective date for DIC benefits is based upon evidence already in the claims file.  The law and not the evidence is dispositive of the claim, so there is no need for additional evidentiary development.  In cases such as this, when a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to assist the claimant with further evidentiary development.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 28 F.3d 1384 (Fed. Cir. 2002).

The Board therefore finds that no additional notice or development is necessary prior to making a determination on the appellant's appeal.

Law & Analysis

Effective dates for the award of VA benefits are generally governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  However, in the case of claims for DIC benefits, the effective date will be the first day of the month in which the death occurred if the application is received within one year from the date of death.  38 U.S.C.A. § 5110(d).  In cases where the Veteran died in service, benefits may begin the first day of the month fixed by the Secretary as the date of actual or presumed death, if the claim is received within one year after the date the initial report of actual death or finding of presumed death was made.  38 C.F.R. § 3.400(c).

In this case, the Veteran died on June [redacted], 1987.  The death certificate was signed by the Medical Examiner on June [redacted], 1987, and was filed by the County Clerk and Recorder on June 15, 1987.  Shortly thereafter, the RO sent the appellant a letter dated June 17, 1987 informing her of the potential availability of DIC benefits.  The letter notified the appellant that unless she filed a claim for DIC within one year from the date of the Veteran's death, that benefit, if awarded, would not be payable from a date earlier than the date the claim was received by VA.  An identical notice letter was mailed to the appellant in August 1988.

The appellant's claim for benefits was received by VA on July 18, 2011, which is more than one year after the date of the Veteran's death.  In her Substantive Appeal, she averred that she wrote VA in June 2006 and "inquired as to whether or not I was entitled to any VA widow's benefits," but did not receive a reply.  (There is no record of such a letter in the claims file.)  Essentially, she contends that the June 2006 letter should be construed as an informal claim, and should therefore service as the basis for an earlier effective date for her DIC benefits.  In addition, the appellant avers that her representative failed to inform her that she was entitled to receive DIC benefits at the time of her husband's death, and she denies ever receiving the VA notice letters informing her of her potential eligibility for DIC benefits.

After reviewing all the evidence, the Board finds that entitlement to DIC benefits prior to July 18, 2011 is not warranted as a matter of law.  The controlling facts are not in dispute.  The appellant does not allege that she filed a claim earlier than that which was received by VA on July 18, 2011.  Rather, she avers that she wrote a letter inquiring as to her eligibility of benefits in June 2006.  Even if the Board were to accept that VA received this letter, it would not constitute a claim for DIC benefits in light of her description of it as an "inquiry."  See 38 C.F.R. § 3.1(p).  (With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.)  In addition, the fact that she was apparently unaware of her entitlement to DIC benefits for some time does not alter the fact that July 18, 2011 is the earliest effective date allowed by law.  See, e.g., Bryan v. West, 13 Vet. App. 482 (2000) (noting that ignorance of the law is not an excuse for failing to adhere to it).  The controlling statute and implementing regulations provide that the effective date for entitlement to DIC benefits in cases where the claim is not received within one year of the date of the Veteran's death is the date of claim.  38 U.S.C.A. § 5110(d).  While the Board is sympathetic to the appellant's financial difficulties, the Board may not award an effective date earlier than that which is permitted by law.  As there is no legal basis to award an effective date for entitlement to DIC benefits that is earlier than July 18, 2011, the claim is denied.

The Board notes that in July 1987 the appellant submitted an application for VA burial benefits (VA Form 21-530).  Based upon that claim, a rating decision was issued in August 1987 which recognized that the Veteran's death was related to service-connected disability.  However, this application was limited to the issue of eligibility for VA burial benefits, the July 1987 claim cannot serve as a basis for an earlier effective date for DIC.  The VA Form 21-530 does not constitute a claim for compensation (DIC).


ORDER

Entitlement to an effective date earlier than July 18, 2011 for entitlement to DIC benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


